RYMER, Circuit Judge,
concurring in part and dissenting in part.
I agree that an applicant should not be presumed to abandon his application when, as here, he returned to the country of origin for his father’s operation. However, I do not believe that the immigration judge was compelled to find that any of the incidents upon which Zoghbi relies amounted to persecution. The house burning was untargeted, random, war-related violence, as was what happened at the checkpoint. The Hesbollah checkpoint was not there to target Zoghbi in particular or Christians in general; it was there to keep non-Hesbollahs out of their sector. The guards mistreated the Muslims in the group as well as the Christians, albeit not quite as offensively. It was a scary, but one-time, event. The police responded to Zoghbi’s complaint, abandoning their investigation only when they learned that Zoghbi had left for the United States. There is no evidence that his family, which returns frequently to Lebanon, has been harassed at all, nor was Zoghbi when he returned. In these circumstances, the IJ was not compelled to find that Zoghbi would encounter similar difficulties in the future; there is nothing in the record to suggest that the Hesbollah have any interest in Zoghbi, or that he could not avoid a similar confrontation either by not going into the Hesbollah sector or relocating elsewhere in the country. Accordingly, I would deny the petition.